Broyles, C. J.
1. “ Where, upon the trial of one charged with manufacturing whisky, the evidence of the State showed that' as the officers approached a distillery, which was then in actual operation ‘ and running off whisky,’ the defendant and two other men (the only persons at the distillery) fled and escaped, and where the defendant in his statement to the jury made no explanation of his flight, but asserted that he was never at the distillery; and that on the occasion when it was raided he was at a certain designated place far from the distillery, and introduced testimony which tended to sustain his alibi, and where the jury returned a verdict of guilty, and their finding was approved by the trial court, the Court of Appeals, to which the case was carried by motion for new *174trial, which contained only the usual general grounds, has not ‘ authority to interfere,’ it appearing that there was some evidence to support the verdict. Alfred v. State, 6 Ga. 483 (2); Sewell v. State, 76 Ga. 836; Kidd v. State, 101 Ga. 528 (3), 529 (28 S. E. 990); L. & N. R. Co. v. Gilbert, 144 Ga. 89 (86 S. E. 217); Ala. Great So. R. Co. v. Brock, 141 Ga. 840 (2) (82 S. E. 225).” Yonce v. State, Morgan v. State, 154 Ga. 419 (114 S. E. 324).
Decided November 14, 1922.
G. A. Picquet, Isaac 8. Peebles Jr., Wilmcr D. Lanier, for plaintiffs in error,
cited: Griffin v. State, 2 Ga. App. 534; Benjamin v. State, 16 Ga. App. 376; Smith v. State, Id. 291; Griggs v. State, 25 Ga. App. 242; Kettles v. State, 145 Ga. 6(3).
A. L. Franlclin, solicitor-general, John M. Graham, contra,
cited: Kidd v. State, 101 Ga. 528, 529 (3); Sewell v. State, 76 Ga. 836; Grant v. State, 122 Ga. 741-3; Johnson v. State, 120 Ga. 135; Wigmore Ev. § 276; Wills Circ. Ev. (6th ed., 1912) 142; Pilger v. Commonwealth, 112 Pa. St. 220; Commonwealth v. McMahon, 145 Pa. St. 413.
2. Under the above ruling of the Supreme Court, this court has no authority to interfere with the judgment of the trial court in overruling the motions for new trials in these cases.

Judgments affirmed.


Luloe and Bloodworth, JJ., concur.